



COURT OF APPEAL FOR ONTARIO

CITATION: Latouche (Re), 2015 ONCA 672

DATE: 20151005

DOCKET: C59750

Strathy C.J.O., MacPherson J.A. and Speyer J. (
ad
    hoc
)

BETWEEN

IN THE MATTER OF:  Cameron Latouche

AN APPEAL UNDER PART XX.1 OF THE
CODE

Gavin S. MacKenzie, for Centre for Addiction and Mental
    Health

Maureen Addie, for the respondent Cameron Latouche

Stacey D. Young, for the respondent Attorney General of
    Ontario

Heard: October 2, 2015

On appeal against the disposition of the Ontario Review
    Board dated November 21, 2014.

APPEAL BOOK ENDORSEMENT

[1]

For reasons to follow, the appeal is allowed and
    it is ordered that the Ontario Review Board conduct a new and expedited hearing
    within 60 days and make a new disposition order. Until that order is made, the
    ORB disposition order dated March 30, 2015 remains in effect.


